EXHIBIT 4.169 This is pageof 1 of 21pages of a subscription agreement and related appendixes, schedules and forms. Collectively, these pages together are referred to as the “Subscription Agreement”. AMADOR GOLD CORP. FLOW-THROUGH SUBSCRIPTION AGREEMENT INSTRUCTIONS TO PURCHASER 1. All purchasers complete all the information in the boxes on page 2 and sign where indicated with an “X”. 2. If you are an “accredited investor” in British Columbia or Ontario, then complete the “Accredited Investor Questionnaire” that starts on page 5. The purpose of the questionnaire is to determine whether you meet the standards for participation in a private placement under section 2.3 of National Instrument 45-106. 3. If you are not an individual (that is, the Purchaser is a corporation, partnership, trust or entity other than an individual or if you are a portfolio manager), then complete and sign the “Corporate Placee Registration Form” (Form4C) that starts on page8. Subscription Agreement (with related appendixes, schedules and forms)Page of2 of 21 PRIVATE PLACEMENT FLOW-THROUGH SUBSCRIPTION AGREEMENT TO: AMADOR GOLD CORP. (the “Issuer”), of Suite 711 – 675 West Hastings Street, Vancouver, B.C., V6B 1N2Tel: (604) 685-2222; Fax:(604) 685-3764 Subject and pursuant to the terms set out in the Terms on pages3 to 4, the General Provisions on pages 10 to 20 and the other schedules and appendixes incorporated by reference, the Purchaser hereby irrevocably subscribes for, and on Closing will purchase from the Issuer, the following securities at the following price: SUBSCRIPTION AND SUBSCRIBER INFORMATION Please print all information (other than signatures), as applicable, in the space provided below Number of Flow-Through Units:x $0.08 (Name of Subscriber) Account Reference (if applicable): By: Aggregate Subscription Price: (the “Subscription Price”) Authorized Signature By signing, the Purchaser agrees to disclosure of all information contained herein to the Exchange and the collection, use and disclosure of the information contained herein for the purposes described in Appendix 6B of the Exchange Rules or as otherwise identified by the Exchange from time to time. Social Insurance Number (Official Capacity or Title – if the Subscriber is not an individual) (Name of individual whose signature appears above if different than the name of the subscriber printed above.) (Subscriber’s Address, including Municipality and Province) (Telephone Number)(Email Address) If the Subscriber is signing as agent for a principal (beneficial purchaser) and is not purchasing as trustee or agent for accounts fully managed by it, complete the following: (Name of Principal) (Principal’s Address) Number and kind of securities of the Corporation held, directly or indirectly, if any: The Company hereby accepts the subscription for Flow-Through Units as set forth herein (including all applicable schedules) this day of , 2009 AMADOR GOLD CORP. Per: Authorized Signing Officer 1. State whether Subscriber is an insider of the Corporation: Yeso No o 2.State whether Subscriber is a member of the Pro Group: Yeso No o By signing this acceptance, the Issuer agrees to be bound by the Terms on pages3 to 4, the General Provisions on pages 10 to 20 and the other schedules and appendixes incorporated by reference. Subscription Agreement (with related appendixes, schedules and forms)Page of 3 of 21 TERMS Reference date of this Agreement September 15, 2009(the “Agreement Date”) The Offering The Issuer AMADOR GOLD CORP. The offering consists of flow-through units (the “Units”) at a price of $0.08 per Unit. Purchased Securities The “Purchased Securities” herein are Units. Each Unit consists of one previously unissued flow-through common share, as presently constituted (a “Share”) and one non flow-through share purchase warrant (a “Warrant”) of the Issuer. Each Warrant will entitle the holder, on exercise, to purchase one additional common share of the Issuer (a “Warrant Share”) for a period of fouryears from the date of issue of the warrant at the price of $0.07 per Warrant Share for the first year, at the price of $0.20 per warrant share for the second year, $0.20 per warrant share for the third year and $0.20 per warrant share for the fourth year. Price CAD $0.08 per Unit Warrants The Warrants will be issued and registered in the name of the purchasers or their nominees. The Warrants will be non-transferable. The certificates representing the Warrants will, among other things, include provisions for the appropriate adjustment in the class, number and price of the Warrant Shares issued upon exercise of the Warrants upon the occurrence of certain events, including any subdivision, consolidation or reclassification of the Issuer’s common shares, the payment of stock dividends and the amalgamation of the Issuer. The issue of the Warrants will not restrict or prevent the Issuer from obtaining any other financing, or from issuing additional securities or rights, during the period within which the Warrants may be exercised. Once resale restrictions on the shares having expired and upon the Company’s shares trading at or above a weighted average trading price of $0.40 for 10 consecutive trading days the Company may give notice that the Warrants will expire 30 days from the date of providing such notice in writing to Warrant holders and via a news release. Selling Jurisdictions The Units may be sold in Canada and in certain “offshore” jurisdictions outside Canada and the UnitedStates (the “Selling Jurisdictions”) in accordance with the provisions of this Subscription Agreement. Exemptions The Offering will be made in accordance with the “Accredited Investor” exemption from the prospectus requirements (section 2.3 of National Instrument 45-106) or the “Family, Friends and Business Associates” exemption from the prospectus requirements (section 2.5 of National Instrument 45-106). Subscription Agreement (with related appendixes, schedules and forms)Page of4 of 21 Resale Restrictions and Legends (All Purchasers) The Securities will be subject to a four month hold period that starts to run on Closing. The Purchaser acknowledges that the certificates representing the Securities will bear the following legends: “UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THE SECURITIES SHALL NOT TRADE THE SECURITIES BEFORE[date that is four months and a day after the Closing.].” “Without prior written approval of the TSX Venture Exchange and compliance with all applicable securities legislation, the securities presented by this certificate may not be sold, transferred, hypothecated or otherwise traded on or through the facilities of the TSX Venture Exchange or otherwise in Canada or to or for the benefit of a Canadian resident until [insert the date following the fourth month after the distribution].” Purchasers are advised to consult with their own legal counsel or advisors to determine the resale restrictions that may be applicable to them. Closing Date The closing of the Offering (the “Closing”) will take place in one or more Closings, at the discretion of the Issuer.The Closing will take place within 5days after approval by the TSX Venture Exchange, unless otherwise agreed between the Issuer and the Purchaser. Additional definitions In the Subscription Agreement, the following words have the following meanings unless otherwise indicated: (a)“Securities” means the Shares, the Warrants and the Warrant Shares; (b)“Warrants” includes the certificates representing the Warrants. The Issuer Jurisdiction of organization The Issuer is incorporated under the laws of the British Columbia. Authorized capital The authorized capital of the Issuer consists of an unlimited number of common shares without par value. Stock exchange listings Shares of the Issuer are listed on the TSX Venture Exchange (the“Exchange”). “Securities Legislation Applicable to the Issuer” The “Securities Legislation Applicable to the Issuer” are the SecuritiesAct (BritishColumbia) and the SecuritiesAct (Alberta) and the “Commissions with Jurisdiction over the Issuer” are the BritishColumbia Securities Commission and the Alberta Securities Commission. END OF TERMS Subscription Agreement (with related appendixes, schedules andforms)Page of 5 of 21 Accredited Investor Questionnaire (Capitalized terms not specifically defined in this Questionnaire have the meaning ascribed to them in the Subscription Agreement to which this Schedule is attached.) In connection with the execution of the Subscription Agreement to which this Schedule is attached, the undersigned (the “Purchaser”) represents and warrants to the Issuer that: If I am an individual (that is, a natural person and not a corporation, partnership, trust or other entity), then I satisfy one or more of the categories indicated below (please place an “X” on the appropriate lines): Category 1 an individual who, either alone or with a spouse, beneficially owns, directly or indirectly, financial assets having an aggregate realizable value that before taxes, but net of any related liabilities, exceeds $1,000,000, where “financial assets” means cash, securities, or a contract of insurance, a deposit or an evidence of a deposit that is not a security for the purposes of securities legislation and “related liabilities” means (i) liabilities incurred or assumed for the purpose of financing the acquisition or ownership of financial assets, or (ii) liabilities that are secured by financial assets Category 2 an individual whose net income before taxes exceeded $200,000 in each of the two most recent calendar years or whose net income before taxes combined with that of a spouse exceeded $300,000 in each of the two most recent calendar years and who, in either case, reasonably expects to exceed that net income level in the current calendar year Category 3 A person registered under the securities legislation of a jurisdiction of Canada as an adviser or dealer, other than a person registered solely as a limited market dealer registered under one or both of the Securities Act (Ontario) or the Securities Act (Newfoundland and Labrador) Category 4 an individual registered or formerly registered under the securities legislation of a jurisdiction of Canada as a representative of a person referred to in Category 3 Category 5 an individual who, either alone or with a spouse, has net assets of at least $5,000,000 Category 6 a person that is recognized or designated by the securities regulatory authority or, except in Ontario and Quebec, the regulator as (i) an accredited investor, or (ii) an exempt purchaser in Alberta and British Columbia Category 7 a person acting on behalf of a fully managed account managed by that person, if that person (i) is registered or authorized to carry on business as an adviser or the equivalent under the securities legislation of a jurisdiction of Canada or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security that is not a security of an investment fund Subscription Agreement (with related appendixes, schedules and forms)Page of 6 of 21 If the Purchaser is NOT an individual (that is, the Purchaser is a corporation, partnership, trust or other entity other than an individual), then the Purchaser satisfies one or more of the categories indicated below (please place an “X” on the appropriate lines): Institutional Investors Category 8 A person in respect of which all of the owners of interests, direct, indirect or beneficial, except the voting securities required by law to be owned by directors, are persons that are accredited investors Category 9 An association governed by the Cooperative Credit Association s Act (Canada) or a central cooperative credit society for which an order has been made under section 473(1) of that Act, or a bank, loan corporation, trust company, trust corporation, insurance company, treasury branch, credit union, caisse populaire, financial services cooperative, or league that, in each case, is authorized by an enactment of Canada or a jurisdiction of Canada to carry on business in Canada or a jurisdiction of Canada, or a bank named in Schedule I, II or III of the Bank Act (Canada) Category 10 the Business Development Bank of Canada incorporated under the Business Development Bank of Canada Act (Canada) Category 11 a subsidiary of any person referred to in Categories 9 or 10, if the person owns all of the voting securities of the subsidiary, except the voting securities required by law to be owned by directors of that subsidiary Category 12 a pension fund that is regulated by either the Office of the Superintendent of Financial Institutions (Canada) or a pension commission or similar regulatory authority of a jurisdiction of Canada Category 13 a trust company or trust corporation registered or authorized to carry on business under the Trust and Loan Companies Act (Canada) or under comparable legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a fully managed account managed by the trust company or trust corporation, as the case may be Government Organizations Category 14 the government of Canada or a jurisdiction of Canada, or any crown corporation,agency or wholly owned entity of the Government of Canada or a jurisdiction of Canada Category 15 a municipality, public board or commission in Canada and a metropolitan community, school board, the Comite de gestion de la taxe scolaire de l’ile de Montreal or an intermunicipal management board in Quebec Category 16 any national, federal, state, provincial, territorial or municipal government of or in any foreign jurisdiction, or any agency of that government Other Corporations, Partnerships, Trusts & Charities Category 17 a registered charity under the Income Tax Act (Canada) that, in regard to the trade, has obtained advice from an eligibility adviser or an adviser registered under the securities legislation of the jurisdiction of the registered charity to give advice on the securities being traded Subscription Agreement (with related appendixes, schedules and forms)Page of7 of 21 Category 18 a person, other than an individual or investment fund, that has net assets of at least $5,000,000 as shown on its most recently prepared financial statements Category 19 an investment fund that distributes or has distributed its securities only to: (i) a person that is or was an accredited investor at the time of the distribution, (ii) a person that acquires or acquired securities in the circumstances referred to in sections 2.10 [minimum amount investment] and 2.19 [Additional investment in investment funds]of National Instrument 45-106, or (iii) a person described in paragraph (i) or (ii) that acquires or acquired securities under section 2.8 [Investment fund reinvestment] of National Instrument 45-106 Category 20 an investment fund that distributes or has distributed securities under a prospectus in a jurisdiction of Canada for which the regulator or, in Quebec, the securities regulatory authority, as issued a receipt Category 21 an investment fund that isadvised by a person registered as an advisor or a person that is exempt from registration as an advisor Category 22 any entity organized in a foreign jurisdiction that is analogous to any of the entities referred to in Category 3 and Categories 9 through 12 in form and function The statements made in this Questionnaire are true and accurate to the best of my information and belief and I will promptly notify the Issuer of any changes in the answers. Dated 2009. X Signature of individual (if Purchaser is an individual) X Authorized signatory (if Purchaser is not an individual) Name of Purchaser (please print) Name of authorized signatory (please print) Official capacity of authorized signatory (please print) Subscription Agreement (with related appendixes, schedules and forms)Page of8 of 21 Form 4C CORPORATE PLACEE REGISTRATION FORM Where subscribers to a Private Placement are not individuals, the following information about the placee must be provided.This Form will remain on file with the Exchange.The corporation, trust, portfolio manager or other entity (the “Placee”) need only file it on one time basis, and it will be referenced for all subsequent Private Placements in which it participates.If any of the information provided in this Form changes, the Placee must notify the Exchange prior to participating in further placements with Exchange listed companies.If as a result of the Private Placement, the Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded that they must file a Personal Information Form (2A) or, if applicable, Declarations, with the Exchange. 1. Placee Information: (a) Name: (b) Complete Address: (c) Jurisdiction of Incorporation or Creation: 2. (a) Is the Placee purchasing securities as a portfolio manager (Yes/No)? (b) Is the Placee carrying on business as a portfolio manager outside of Canada (Yes/No)? 3. If the answer to 2(b) above was “Yes”, the undersigned certifies that: (a) It is purchasing securities of an Issuer on behalf of managed accounts for which it is making the investment decision to purchase the securities and has full discretion to purchase or sell securities for such accounts without requiring the client’s express consent to a transaction; (b) It carries on the business of managing the investment portfolios of clients through discretionary authority granted by those clients (a “portfolio manager” business) in [jurisdiction], and it is permitted by law to carry on a portfolio manager business in that jurisdiction; (c) It was not created solely or primarily for the purpose of purchasing securities of the Issuer; (d) The total asset value of the investment portfolios it manages on behalf of clients is not less than $20,000,000; and (e) It has no reasonable grounds to believe, that any of the directors, senior officers and other insiders of the Issuer, and the persons that carry on investor relations activities for the Issuer has a beneficial interest in any of the managed accounts for which it is purchasing. Subscription Agreement (with related appendixes, schedules and forms)Page of 9 of 21 4. If the answer to 2(a). above was “No”, please provide the names and addresses of control persons of the Placee: Name City Province or State Country The undersigned acknowledges that it is bound by the provisions of applicable Securities Law, including provisions concerning the filing of insider reports and reports of acquisitions (See for example, sections 87 and 111 of the Securities Act (British Columbia) and sections 176 and 182 of the Securities Act (Alberta). Acknowledgement - Personal Information “Personal Information” means any information about an identifiable individual, and includes information contained in sections 1, 2 and 4, as applicable, of this Form. The undersigned hereby acknowledges and agrees that it has obtained the express written consent of each individual to: (a) the disclosure of Personal Information by the undersigned to the Exchange (as defined in Appendix 6B) pursuant to this Form; and (b) the collection, use and disclosure of Personal Information by the Exchange for the purposes described in Appendix 6B or as otherwise identified by the Exchange, from time to time. Dated at on. (Name of Purchaser - please print) (Authorized Signature) (Official Capacity - please print) (please print name of individual whose signature appears above) THIS IS NOT A PUBLIC DOCUMENT Subscription Agreement (with related appendixes, schedules and forms)Page of10 of 21 GENERAL PROVISIONS 1.DEFINITIONS 1.1 In the Subscription Agreement (including the first (cover) page, the Terms on pages3 to 4, the General Provisions on pages 10 to20 and the other schedules and appendixes incorporated by reference), the following words have the following meanings unless otherwise indicated: (a) “1933 Act” means the United States Securities Act of 1933, as amended; (c) “Applicable Legislation” means the Securities Legislation Applicable to the Issuer (as defined on page4) and all legislation incorporated in the definition of this term in other parts of the Subscription Agreement, together with the regulations and rules made and promulgated under that legislation and all administrative policy statements, blanket orders and rulings, notices and other administrative directions issued by the Commissions; (d) “Canadian Exploration Expense” means Canadian exploration expense as defined in section 66.1(6) of the Income Tax Act other than expenses that are prescribed Canadian exploration and development overhead expense for the purpose of subsection 66(12.6) of the Income Tax Act; (e) “Closing” means the completion of the sale and purchase of the Purchased Securities; (f) “Closing Date” has the meaning assigned in the Terms; (g) “Commissions” means the Commissions with Jurisdiction over the Issuer (as defined on page 4) and the securities commissions incorporated in the definition of this term in other parts of the Subscription Agreement; (h) “Exchange” has the meaning assigned in the Terms; (i) “Final Closing” means the last closing under the Private Placement; (j) “General Provisions” means those portions of the Subscription Agreement headed “General Provisions” and contained on pages 10 to 20; (k) “Income Tax Act” means the Income Tax Act (Canada), as amended; (l) “Offering Memorandum” means any offering memorandum prepared by the Issuer in connection with the Private Placement, as it may be amended from time to time; (m) “Prescribed Form” means a form prescribed under the Income Tax Act for a particular purpose; (n) “Private Placement” means the offering of the Purchased Securities on the terms and conditions of this Subscription Agreement; (o) “Purchased Securities” has the meaning assigned in the Terms; (p) “Qualified Expenditures” means Canadian Exploration Expense required to be incurred and renounced pursuant to this Agreement; (q) “Qualified Shares” means shares that are not prescribed shares for the purposes of the definition of “flow-through share” in section 66(15) of the Income Tax Act; (r) “RegulationS” means RegulationS promulgated under the 1933 Act; Subscription Agreement (with related appendixes, schedules and forms)Page of 11 of 21 (s) “Regulatory Authorities” means the Commissions and the Exchange; (t) “Related Corporation” means a corporation that is related to the Issuer within the meaning of subsection 251(2), 251(3) or 251(3.1) of the Income Tax Act; (u) “Securities” has the meaning assigned in the Terms; (v) “Securities” has the meaning assigned in the Terms; (w) “Subscription Agreement” means the first (cover) page, the Terms on pages 3 to 4, the General Provisions on pages 10 to20 and the other schedules and appendixes incorporated by reference; and (x) “Terms” means those portions of the Subscription Agreement headed “Terms” and contained on pages3 to 4. 1.2 In the Subscription Agreement, the following terms have the meanings defined in Rule902 of Regulation S: “Directed Selling Efforts”, “Foreign Issuer”, “Substantial U.S. Market
